Riddick, J., (after stating the facts.) The only question in this case is whether a tenant who holds over after the expiration of his term, and after lawful notice by his landlord to vacate, for the reason that he cannot vacate without great inconvenience and injury to his business, can on that ground escape the penalty of double rents imposed by the statute upon a tenant who willfully and without right holds the demised premises after notice in writing to quit. In other words, does the mere fact that the removal will subject the tenant to great inconvenience and damage justify him in holding the premises against the will of the owner thereof, and without right after notice to quit? The language of the statute, in our opinion, leaves no doubt about the answer that must be made to that question. It says that the tenant who willfully holds over after the expiration of his term, and after thirty days’ previous notice in writing to deliver possession, shall pay double rents. Kirby’s Dig. § 4696. Now, when a tenant whose term has expired, and who has received the thirty days’ notice required, concludes to hold over, he certainly does so willfully, and whether his conclusion to do so was brought about by reason of the fact that a removal at that time would be very inconvenient and injurious to his business, or whether he does so simply to keep the landlord out of possession, is, under the statute, entirely immaterial, for in either case the holding over is intentional and in disregard of the right of the owner of the premises, and is “willful” within the meaning of the statute. As a question of morals, he may be much less to blame in one case than in the other, but the statute, so far as the damages are concerned, makes no difference between them. It follows from what we have said that in our opinion the circuit court erred in the instructions given to the jury, which are set out in the statement of facts. As the facts are not disputed, the judgment will be reversed, with directions that the circuit court enter judgment for plaintiff for double the amount of damages found by the jury. It is so ordered.